Case 3:17-cv-05769-RJB Document 275-10 Filed 03/27/20 Page 1 of 12




            EXHIBIT J
      Case 3:17-cv-05769-RJB Document 275-10 Filed 03/27/20 Page 2 of 12

Michael Heye                                                December 4, 2019

                                                                      Page 1
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                  AT TACOMA
     -----------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                 )
       FERNANDO AGUIRRE-URBINA,                    )
       individually and on behalf of all           )
       those similarly situated,                   )
                         Plaintiffs,               )
                 vs.                               ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida              )
       corporation,                                )
                         Defendant.                )
     -----------------------------------------------------------
     ** Transcript Contains Portions Designated Confidential **
                        ** See Index on Page 4 **
     -----------------------------------------------------------
           Videotaped Deposition Upon Oral Examination of
                             MICHAEL T. HEYE
     -----------------------------------------------------------
                                  10:04 a.m.
                        Wednesday, December 4, 2019
                        810 Third Avenue, Suite 500
                             Seattle, Washington
       REPORTED BY:     Keri A. Aspelund, RPR, CCR No. 2661


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-10 Filed 03/27/20 Page 3 of 12

Michael Heye                                                December 4, 2019

                                                                      Page 2
  1     APPEARANCES:
  2     For the Plaintiffs:       JAMAL N. WHITEHEAD, ESQ.
  3                               Schroeter Goldmark & Bender
  4                               810 Third Avenue, Suite 500
  5                               Seattle, WA     98104
  6                               206-622-8000
  7                               whitehead@sgb-law.com
  8     For the Defendant:        JOAN K. MELL, ESQ.
  9                               III Branches Law
 10                               1019 Regents Blvd., Suite 204
 11                               Fircrest, WA     98466
 12                               253-566-2510
 13                               joan@3brancheslaw.com
 14     Also Present:             LINDSEY LEWIS, VIDEOGRAPHER
 15
 16                               MARSHA CHIEN, ESQ.
 17                               Assistant Attorney General
 18                               800 Fifth Avenue, Suite 2000
 19                               Seattle, WA     98104
 20                               marshac@atg.wa.gov
 21                               206-287-4182
 22
 23                               SYDNEY BAY
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-10 Filed 03/27/20 Page 4 of 12

Michael Heye                                                December 4, 2019

                                                                        Page 3
  1                              E X H I B I T S
  2   No.      Description                                      Page/Line
  3   319      Northwest Detention Center document -               41      2
  4            GEO-Nwauzor 085820-085821
  5   320      Email exchange dated November 5, 2012 -             48      25
  6            GEO Nwauzor 000313-000314
  7   321      Northwest Detention Center Detainee                 62      4
  8            Request Form) - GEO-Nwauzor
  9            141925-141926
 10   322      Kite - Laundry - #1,818,533 -                       63      2
 11            GEO-Nwauzor 065649
 12   323      Email exchange dated December 25, 2012 -            70      9
 13            GEO-Nwauzor 097538
 14   324      Department Head Meeting Minutes, March              72      5
 15            30, 2016 - GEO-Nwauzor 181325-181326
 16   325      Slip Sheet, Created 06/30/2010, Detainee            93      6
 17            Worker Average Hours.xls
 18   326      Presentation Outline, December 29, 2011, 101                23
 19            Detainee Worker Program - GEO-Nwauzor
 20            016346-016350
 21   327      Worker Program - GEO-Nwauzor 058848               103       20
 22   328      Volunteer Work Program for Pod Workers            108       25
 23            -GEO-Nwauzor 016427
 24
 25                                        Continued ...


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-10 Filed 03/27/20 Page 5 of 12

Michael Heye                                                December 4, 2019

                                                                        Page 4
  1   329      Department Head Meeting Minutes, June             109       21
  2            14, 2011 - GEO-Nwauzor 075573-075574
  3   330      Memorandum dated April 12, 2012, from             111       25
  4            Classification, Singleton & Heye to
  5            Associate Warden, McHatton - GEO-Nwauzor
  6            016445
  7   331      Email exchange dated October 31, 2012             114       16
  8   332      GEO-Nwauzor 073752-073761                         116       20
  9   333      Email exchange dated August 11, 2015 -            118       19
 10            GEO-Nwauzor 176429-176431
 11
 12                          E X A M I N A T I O N
 13   BY                                                        Page/Line
 14   MR. WHITEHEAD                                                 6      8
 15   MS. MELL                                                   122       1
 16
 17                C O N F I D E N T I A L        T E S T I M O N Y
 18                           Page 7       Lines 3-4
 19
 20
 21     (Note:    * Denotes phonetic spelling.)
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-10 Filed 03/27/20 Page 6 of 12

Michael Heye                                                December 4, 2019

                                                                      Page 5
  1       Seattle, Washington; Wednesday, December 4, 2019
  2                             10:04 a.m.
  3                   --------------------------
  4                THE VIDEOGRAPHER:       We're now on the record.
  5   Today's date is December 4th, 2019.          The time is now 10:04
  6   a.m.
  7                This is the video recorded deposition of Michael
  8   Heye in the matter of Ugochukwu Goodluck Nwauzor, et al.,
  9   vs. The GEO Group, Inc., pending in the United States
 10   District Court, Western District of Washington, at Tacoma,
 11   case number 17-cv-05769-RJB.         This deposition is at the
 12   request of the plaintiff.
 13                My name is Lindsey Lewis, your videographer,
 14   here with Keri Aspelund, your court reporter.            We represent
 15   Seattle Deposition Reporters.
 16                This deposition is taking place at Schroeter
 17   Goldmark & Bender, 810 Third Avenue, Suite 500, Seattle,
 18   Washington 98104.
 19                Will counsel please identify and state your
 20   appearances for the record.
 21                MR. WHITEHEAD:      Good morning.     Jamal Whitehead
 22   on behalf of the private plaintiffs, the class of Mr.
 23   Nwauzor and those that he represents.
 24                MS. MELL:     Joan Mell representing the GEO
 25   defendants.     Mr. Heye is from the facility.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-10 Filed 03/27/20 Page 7 of 12

Michael Heye                                                December 4, 2019

                                                                      Page 6
  1                  MS. CHIEN:   And this is Marsha Chien, and I
  2   represent the State of Washington in a consolidated case.
  3                  THE VIDEOGRAPHER:     Will the court reporter
  4   please administer the oath.
  5                    --------------------------
  6   MICHAEL T. HEYE:            Witness herein, having been
  7                               duly sworn, testified as follows:
  8                        E-X-A-M-I-N-A-T-I-O-N
  9   BY MR. WHITEHEAD:
 10            Q.    Good morning, Mr. Heye.
 11            A.    Hello.
 12            Q.    We met a moment ago off the record, but I would
 13   like to introduce myself for benefit of the record.             My
 14   name's Jamal Whitehead.       I represent Mr. Nwauzor and the
 15   class of civil immigration detainees that he represents in
 16   a private lawsuit against the GEO corporation.
 17                  Could you please state and spell your name for
 18   the record.
 19            A.    It's Michael Heye, M-I-C-H-A-E-L, and last name
 20   is Heye, H-E-Y-E.
 21            Q.    And your middle name, Mr. Heye?
 22            A.    Thomas --
 23            Q.    What's --
 24            A.    -- T-H-O-M-A-S.
 25            Q.    And your date of birth, please.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-10 Filed 03/27/20 Page 8 of 12

Michael Heye                                                December 4, 2019

                                                                     Page 86
  1   matter here, right, but I'm just asking could theft lead to
  2   the termination of a detainee worker?
  3            A.    Yes and no.   It has and it hasn't on both parts,
  4   depending on the circumstances and what the disciplinary
  5   process outcome has come out about from it.
  6            Q.    Now, you said something about earlier that
  7   detainee workers cannot be terminated; did I get that
  8   right?
  9            A.    No, cannot be fired.     You can't tell a detainee
 10   that he's fired.
 11            Q.    What about --
 12            A.    Because officers like to, quote-unquote, say,
 13   You're fired, which you cannot do.
 14            Q.    What about termination, can GEO terminate
 15   detainee workers?
 16            A.    In policy and procedure, there's a stipulation
 17   in there that the warden can remove a detainee from a
 18   worker program.
 19            Q.    So that's yes, you're agreeing with me?
 20            A.    On how you want to stipulate it?        How you want
 21   to say it?      Well, warden can.
 22            Q.    The warden --
 23            A.    That's what I'm saying, the warden can.
 24            Q.    The warden is an extension of GEO.
 25                  So I'll try one more time, and then I'll --


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-10 Filed 03/27/20 Page 9 of 12

Michael Heye                                                December 4, 2019

                                                                     Page 89
  1   facility."
  2                  Do you see that?
  3            A.    I do.
  4            Q.    Do you agree that the volunteer detainee workers
  5   make important contributions to maintaining the Northwest
  6   Detention Center?
  7            A.    I always thank them when they're cleaning and
  8   keeping the place nice and clean, yes.
  9                  And this is a very told old form, isn't it?
 10   Yep.
 11            Q.    So to my question, do you believe that the
 12   detainee workers make an important contribution to
 13   maintaining the facility?
 14                  MS. MELL:   Object to the form of the question.
 15            A.    They don't maintain the facility, but they do
 16   contribute to keeping it clean.
 17            Q.    What's the distinction you draw between cleaning
 18   and maintaining?
 19            A.    Maintaining?
 20            Q.    Mm-hm.   Yes.
 21            A.    We keep the facility running and operational,
 22   that's maintaining.
 23            Q.    We being GEO and its personnel?
 24            A.    GEO and its personnel, so that everybody is safe
 25   and secure and that the maintenance is kept up, yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-10 Filed 03/27/20 Page 10 of 12

Michael Heye                                                December 4, 2019

                                                                      Page 99
  1    slots, and you slot people into the slots --
  2            A.    Mm-hm.
  3            Q.    -- but in terms of the schedule, the hours of
  4    day that people are assigned to work, how is that
  5    determined?
  6            A.    I don't know.    The hours were also on there at
  7    the same time that the schedule was put out.           So graveyard
  8    is graveyard, they start whenever they need to, I guess, at
  9    lights out on graveyard, because that's -- when I was a pod
 10    officer, that's when graveyard started, when lights out.
 11            Q.    Well, what happens if everyone says that, you
 12    know, I -- I want to work morning shift in the kitchen?
 13    What do you do, if anything, as a classification officer
 14    from there?
 15            A.    Then I would --
 16                  MS. MELL:   Object to the form.
 17            A.    I just put them on the list and specify what
 18    shift they want.
 19            Q.    Well, is there any communication back to the
 20    detention officer, Hey, this shift is full, but we have
 21    some availability for a shift later in the day?
 22            A.    No, when they are -- when they apply for
 23    kitchen, they'll either specify what shift they want or
 24    they don't.     And if they don't, then when I call the pod
 25    officer, I just say I have these.         So when we go to ask the


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-10 Filed 03/27/20 Page 11 of 12

Michael Heye                                                December 4, 2019

                                                                    Page 100
  1    detainee if he wants an assignment, I'll call the pod
  2    officer and say, Talk to detainee so and so and see if he
  3    wants breakfast, lunch, or dinner.         Or I only have lunch or
  4    dinner, see if they'll take either one of those.            That's
  5    how the assignments are filled in to the kitchen.             If
  6    there's space available, I will tell them there's space
  7    available.     If there's no space available, then they either
  8    specify, No, I want to wait for breakfast, and I put them
  9    on a list, and when breakfast becomes available, then I'll
 10    call them back and see if they want to work then or take
 11    the assignment.
 12            Q.    What are IDP sanctions?
 13            A.    I -- that's disciplinary through the seg
 14    officer.
 15            Q.    Let me take it one level up, I guess, what is
 16    IDP?
 17            A.    Something disciplinary procedure.        Now you're
 18    telling me acronyms I don't remember.
 19                  I don't remember.
 20                  MS. MELL:   That's fine.     That's an answer.
 21            A.    I don't remember what IDP --
 22            Q.    It's a panel related to disciplinary --
 23            A.    Correct.    That I do know.     I just don't know
 24    what the acronym is.
 25            Q.    Do you have any involvement with the IDP


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-10 Filed 03/27/20 Page 12 of 12

Michael Heye                                                December 4, 2019

                                                                    Page 125
  1
                              C-E-R-T-I-F-I-C-A-T-E
  2
  3     STATE OF WASHINGTON )
  4                             )   ss.
  5     COUNTY OF THURSTON      )
  6
                    I, the undersigned Registered Professional
  7     Reporter and Certified Court Reporter, hereby
        certify that the foregoing deposition upon oral
  8     examination was taken stenographically before me and
        transcribed under my direction;
  9
 10                 That the witness was duly sworn by me,
        pursuant to RCW 5.28.010, to testify truthfully; that the
 11     transcript of the deposition is a full, true, and correct
        transcript to the best of my ability; that I am neither
 12     attorney for, nor a relative or employee of, any of the
        parties to the action or any attorney or counsel employed
 13     by the parties hereto, nor financially interested in its
        outcome.
 14
 15                 I further certify that in accordance with CR
        30(e), the witness was given the opportunity to examine,
 16     read, and sign the deposition, within 30 days, upon its
        completion and submission, unless waiver of signature was
 17     indicated in the record.
 18
                    IN WITNESS WHEREOF, I have hereunto set
 19     my hand this 16th day of December, 2019.
 20
 21
 22
                    __________________________________________
 23
                    NCRA Registered Professional Reporter
 24                 Washington Certified Court Reporter No. 2661
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
